1
                                                                         FILED IN THE
2                                                                    U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON



3                                                               Mar 26, 2019
                                                                    SEAN F. MCAVOY, CLERK

4

5                          UNITED STATES DISTRICT COURT

6                        EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                       No. 4:17-CR-06029-EFS-3

8                        Plaintiff,                  ORDER GRANTING
                                                     DEFENDANT’S MOTION TO
9    vs.                                             MODIFY DETENTION ORDER

10   SHELLY LYNN MORRIS,                             ECF No. 205

11                       Defendant.

12
           Before the Court is Defendant’s Motion to Modify Detention Order (ECF
13
     No. 205). The United States Probation/Pretrial Services Office does not oppose
14
     the request. For the reasons set forth in the motion;
15
           IT IS HEREBY ORDERED:
16
        1. The Motion to Modify Detention Order (ECF No. 205) is GRANTED.
17
        2. Defendant’s previously imposed conditions of release (ECF Nos. 140,
18
           170) shall be MODIFIED as follows:
19
              a. Defendant shall remain in the Eastern District of Washington unless
20
                  given permission by the United States Probation/Pretrial Services


     ORDER - 1
1                Office. Defendant shall be permitted to travel to Texas from

2                approximately May 9, 2019 through approximately May 13, 2019 to

3                attend her son’s graduation. The precise dates and travel plans are

4                to be approved by the U.S. Probation Office, given the distance to

5                be traveled. Defendant shall remain subject to GPS monitoring

6                while traveling outside of the Eastern District of Washington.

7      DATED March 26, 2019.

8                               s/Mary K. Dimke
                                MARY K. DIMKE
9                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 2
